DETAILED ACTION
Claim Status
This Office Action is in response to claims filed on 04/08/2021.
Claims 1-21 are pending of which claims 8-10, 13-16 and 20-21 have been withdrawn from consideration.
Claims 1-7, 11-12 and 17-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that the claims do not recite an abstract idea of “marketing,” “surveying” or even “voting.” Rather, it is respectfully asserted that the previously presented and currently amended claims recite a “method of configuring an election voting system,” which does not fall within the abstract idea exception groupings identified in the 2019 Revised Patent Subject Matter Eligibility Guidance (the “Revised Guidance”) issued by the United States Patent and Trademark Office on January 4, 2019 as the claims do not recite “marketing” since governmental elections are not “marketing or sales activities or behaviors.” If such a standard were applied, all methods of election voting systems would fall within an excluded class of patentable ideas and respectfully asserted that in the modern area of complex voting systems/methods and extensive patenting of such systems, the approach the Office Action has taken conflicts with the actual class of activities excluded in 
Further, Applicant alleges that the previously presented and currently amended claims do not recite, nor are they directed to, surveying or voting because In Voter Verified, Inc. vs. Election Systems Software, LLC, the Federal Circuit found the Voter Verified patent claims to be directed to patent-ineligible subject matter, because the “claims as a whole [were] drawn to the concept of voting, verifying the vote, and submitting the vote for tabulation.” The Voter Verified patent claims recite a “method for voting... comprising the steps of:
(a)    voting by a voter using a computer voting station programmed to present an election ballot, accept input of votes from the voter according to the election ballot, temporarily store the votes of the voter; 
(b)    printing of the votes of the voter from the votes temporarily stored in the computer for the voting station;
(c)    comparison by the voter of the printed votes with the votes temporarily stored in the computer for the voting station; 
(d)    decision by the voter as to whether a printed ballot is acceptable or unacceptable; and 
(e)    submission of an acceptable printed ballot for tabulation.”
[See, U.S. Reissue Patent RE40,449, claim 85.] In addition to explicitly reciting “by a voter,” the steps recited in the Voter Verified patent claims were further characterized by Voter Verified as “human cognitive actions.” In the Decision, the Federal Circuit states that “[h]umans have performed this fundamental activity that forms the basis of our democracy for hundreds of “providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices to: obtain... collect... and generate...”  Amended independent claim 1 further recites “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system to: utilize the electronic cast vote records as part of tabulation of an election result; and utilize at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter, audit, report, or analyze the electronic cast vote records based upon the at least one of the election voting system workflow and the election voting system deployment data.”  If not readily apparent in the previously presented claims, amended claim 1 clearly defines the claimed method as a “method for configuring an election voting system,” not a method for “voting.” As a consequence, the limitations recited in amended claim 1 do not fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas and the currently pending claims do not recite the abstract idea (marketing/surveying/voting) identified in the Office Action. As a consequence, Applicants contend that the present claims contain Step 2A of the Alice /Mayo test and assert that no further analysis is needed.
In addition, Applicant alleges that the present claims contain patent-eligible subject matter under prong 2, Step 2A of the Alice/Mayo test and, again, assert that no further analysis is needed in which currently pending claims contain “additional elements” (i.e., an election voting system comprised of one or more election devices, a computer system, electronic cast vote records, and program instructions that cause the election devices and the computer system to generate and utilized the electronic cast vote records) that improve the functioning of a computer, or provide an improvement to another technology or technical field (MPEP §§ 2106.04(d) (1) and 2106.05(a)) such as improve the integrity and operation of conventional voting systems and methods since the Applicant’s Specification notes that conventional “cast vote records typically only include ballot content data.” To improve upon the “limited data available in association with the cast vote record... to filter the cast vote record as part of the creation of tabulation reports, auditing, etc.”, the Applicant’s Specification and claims provide “a technique for generating and utilizing improved electronic cast vote records that include more than just ballot content data.” See, Applicant’s Specification, [0003]-[0004].  The “one or more election devices” recited in independent claim 1 generate an “improved electronic cast vote record” by generating an electronic cast vote record that includes “both (1) ballot content information [collected] from a plurality of ballots and (2) election voting system workflow and/or election voting system deployment data [collected] from the one or more election devices...” The “election voting system workflow and/or election voting system deployment data” is described in claim 1 as including “(1) workflow or deployment data regarding the one or more election devices, (2) data regarding processing of the voter’s ballot selections, or (3) data regarding processing of the electronic cast vote records...” Dependent claim 5 provides various examples of the “election voting system workflow and/or election voting system deployment data” recited in claim 1.  The “computer system” recited in independent claim 1 utilizes the “election voting system workflow and/or election voting system deployment data” included within the claimed “electronic cast vote record” to filter, audit, report, or analyze the electronic cast vote records. In doing so, the “[election voting] systems described [in the Applicant’s Specification] allow for filtering, exporting, auditing, etc. electronic cast vote records according to workflow and/or deployment variable data in addition to ballot content data. In this manner, reports and audits may be more customizable, granular, and useful as compared to reports and audits that merely rely on ballot content data.” See, Applicant’s Specification, [0007]. The Applicant’s Specification at [0026].  Thus, the additional elements recited in claim 1 improve the way conventional election voting systems function, and provide an improvement to the technical field of electronic voting systems and methods by generating and utilizing “improved electronic cast vote records... that include process workflow and/or deployment related data in addition to the ballot content.” See, Applicant’s Specification, [0007]. By providing such improvement, the additional elements recited in claim 1 integrate the judicial exception allegedly recited in the claim into a practical application. As a consequence, Applications contend that the claim is not “directed to” the alleged judicial exception.
Additionally, Applicant alleges that In addition to satisfying the eligibility requirements under Step 2A, the currently pending claims recite additional elements that amount to “significantly more” than the judicial exception itself, and thus, satisfy the eligibility requirements under Step 2B of the Alice/Mayo test.  In the Berkheimer decision, the Federal Circuit states that Step 2B “is satisfied when the claim limitations involve more than performance Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) (internal quotation marks and alterations omitted), cert, denied, 140 S. Ct. 911, 205 L. Ed. 2d 454 (2020). In response to the Berkheimer decision, the Patent Office developed new guidelines stating that the determination of whether a claim element is well-understood, routine, or conventional is “the same as the analysis under Section 112(a) as to whether an element is so well-known that it need not be described in detail in the patent specification.” See MPEP 2163.  It has been recognized that determining whether a claim element or ordered combination of elements is “well-known, routine, or conventional” is not the same as determining whether the element is anticipated or obvious under Section 102 and Section 103 of the Patent Act. In the Berkheimer decision, for example, the Federal Circuit states: “[w]hcthcr a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional.” The Patent Office recognized this in their new guidelines, and reminded examiners that merely finding an element in the prior art does not establish that it is well-understood, routine, and conventional.  As noted above, the Applicant’s Specification clearly states that conventional cast vote records include only ballot content data. See, Specification, [0003]. In addition to ballot content information, the “electronic cast vote records” recited in the Applicant’s claims include “election voting system workflow and/or election voting system deployment data.” The inclusion of such data within the claimed “electronic cast vote records,” and the use of such data in the claims to filter, audit, report, or analyze electronic cast vote records, is not “so well-known that it need not be described in detail in the patent specification.” As a consequence, the “electronic cast vote records” recited in the See, Office Action, page 13. The Applicants disagree and contend that the additional elements recited in claim 1 - i.e., an election voting system comprised of one or more election devices, a computer system, electronic cast vote records, and program instructions that cause the election devices and the computer system to generate and utilized the electronic cast vote records - provide an “inventive concept” (e.g., electronic cast vote records that include both ballot content information and election voting system workflow and/or election voting system deployment data, and the use of such data to filter, audit, report, or analyze electronic cast vote records) that amounts to “significantly more” than the ineligible concept, itself.
Examiner fully considers Applicants position, but respectfully disagree because the claims continue to recite voting/surveying, which is an abstract idea grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationship (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims of the instant application as a whole and in order of combinations are directed to obtaining voter ballot selections from ballots with election associated data to generate a record of the vote’s selection and the election associated data for tabulation and use the election associated data in the record for filter, audit, report or analysis as done in voting/surveying.  Accordingly, See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Further, this judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as “providing one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices”, “voting system”, “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system” merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment.  Specifically, the “providing one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices”, “voting system”, “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system” perform the steps or functions of “obtain voter ballot selections from a plurality of ballots; collect both (1) ballot content information from the plurality of ballots and (2) election workflow and/or election voting deployment data from the one or more election; and generate cast vote records based upon the voter ballot selections obtained from the plurality of ballots, wherein the cast vote records include both (1) the ballot content information and (2) the election voting workflow and/or the election voting deployment data, and wherein the election voting workflow and/or the election voting deployment data includes: (1) workflow or deployment data regarding the one or more election, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the cast vote records; and utilize the cast vote records as part of tabulation of an election result; and utilize at least one of the election voting workflow and the election voting deployment data included within the cast vote records to filter, audit, report, or analyze the cast vote records, based upon the at least one of the election voting workflow and the election voting deployment data.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  
Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “providing one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices”, “voting system”, “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of voting/surveying.  As discussed above, taking the claim elements separately, the “providing one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices”, “voting system”, “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system” perform the steps or functions of “obtain voter ballot selections from a plurality of ballots; collect both (1) ballot content information from the plurality of ballots and (2) election workflow and/or election voting deployment data from the one or more election; and generate cast vote records based upon the voter ballot selections obtained from the plurality of ballots, wherein the cast vote records include both (1) the ballot content information and (2) the election voting workflow and/or the election voting deployment data, and wherein the election voting workflow and/or the election voting deployment data includes: (1) workflow or deployment data regarding the one or more election, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the cast vote records; and utilize the cast vote records as part of tabulation of an election result; and utilize at least one of the election voting workflow and the election voting deployment data included within the cast vote records to filter, audit, report, or analyze the cast vote records, based upon the at least one of the election voting workflow and the election voting deployment data.”  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of voting/surveying.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible and Examiner sustains the rejection including the dependent claims as each further describe the abstract idea of voting/surveying.
With respect to the rejection relied up on as pointed out in the previous response, it is not based on (Voter Verified, Inc. vs. Election Systems Software, LLC,) nor (Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018)), but (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014)).

With respect to rejection of claims under 35 U.S.C. 112(a), Applicant is of the opinion that limitation recited in amended claim 1 is described in the Applicant’s Specification in such a way that would reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time the application was filed and as such, the amended claim makes clear that the one or more election devices: (1) collect the ballot content information from the previously obtained ballots, and (2) collect the election voting system workflow and/or the election voting system deployment data from the one or more election devices. The Applicant’s Specification describes how the “one or more election devices” may collect the claimed information/data in at least paragraphs [0020]-[0023] and [0029]-[0030].
Examiner fully considers Applicant’s position, but respectfully disagree because none of the paragraphs [0020]-[0023] and [0029]-[0030] provides in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention since the claims contains subject matter which was not described in the specification of the manner in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains.  That is, the Applicant’s Specification does not describe how the one or more election devices collect both (1) ballot content information from the plurality of ballots and (2) election voting system workflow and/or election voting system deployment data from the one or more election devices.  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function and Examiner sustains the rejection. (See MPEP 2161.01 (I)).

With respect to rejection of claims under 35 U.S.C. 102, Applicant is of the opinion that that Peterson fails to anticipate all limitations of currently amended independent claim 1 as the “election voting system workflow and/or election voting system deployment data.”  For example, amended claim 1 recites “…providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices to: 
collect both (1) ballot content information from the plurality of ballots and (2) election voting system workflow and/or election voting system deployment data from the one or more election devices; and
generate electronic cast vote records based upon the voter ballot selections obtained from the plurality of ballots... wherein the electronic cast vote records include both (1) the ballot content information and (2) the election voting system workflow and/or the election voting system deployment data...”
providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system
utilize at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter, audit, report, or analyze the electronic cast vote records based upon the at least one of the election voting system workflow and the election voting system deployment data...”
In addition to providing an “inventive concept” as set forth above in Section 1(D) above, the limitations of collect/collecting election voting system workflow and/or election voting system deployment data from the one or more election devices, generate/generating electronic cast vote records including the election voting system workflow and/or the election voting system deployment data collected from the one or more election devices, and utilize/utilizing at at least three patentable distinctions over the Peterson reference.  Applicant respectfully admits that Petersen merely describes traditional concepts of configuring voting devices on the front end, so that they display the correct ballots and ballot content for a particular election, and then using vote selections and precinct data to report election results at different filtering or aggregation levels, but states Peterson fails to provide teaching or suggestion for the collection and/or use of “election voting system workflow and/or election voting system deployment data.”  Although, Applicant adds, the Office Action alleges to Peterson provides teaching for “collecting both (1) ballot content information and (2) election voting system workflow and/or election voting system deployment data (configuration identification)” in paragraphs 144, 263-266, 297-299, 322 and 348-349 and Figures l-2b and Figure 4. See, Office Action, p. 18, (a) Peterson fails to collect both (1) ballot content information from a plurality of ballots and (2) election voting system workflow and/or election voting system deployment data from one or more election devices and independent claim 1 has been amended herein to clarify where the claimed information/data is collected from. In particular, claim 1 has been amended to specify that the “ballot content information” is collected from the plurality of ballots. In contrast, amended claim 1 makes clear that the “election voting system workflow and/or election voting system deployment data” is collected from the one or more election devices, which obtain the voter ballot sections from the plurality of ballots.  Applicant respectfully asserts that the citations relied upon in the Office Action merely relate to creating a ballot for a particular election, not collecting “election voting system workflow and/or election voting system deployment data” from one or more election voting system workflow and/or election voting system deployment data.” As the cited paragraph 322, Peterson explicitly teaches that the configuration identification number 25 printed on the paper ballot 34 is the model number of the ballot configuration, which was defined during the ballot configuration routine when the ballot 34 was designed and the configuration identification number 25 printed on the ballot 34 pertains to the ballot style or ballot configuration.  Although Peterson provides teaching for printing the configuration identification number 25 on the paper ballot 34 in cited paragraphs 322 and 348-349, Peterson does not teach or suggest that the configuration identification number 25 may be collected from one or more election devices.  As a consequence, Peterson fails to provide teaching or suggestion for a method that collects both (1) ballot content information from a plurality of ballots and (2) election voting system workflow and/or election voting system deployment data from one or more election devices, as set forth in claim 1.  
Applicant further, alleges that (b) Peterson fails to generate electronic cast vote records that include both (1) the ballot content information and (2) the election voting system workflow and/or the election voting system deployment data while the paragraphs and figures relied upon in the Office Action do not provide teaching for including “election voting system workflow and/or election voting system deployment data” in an electronic cast vote admits that Peterson provides teaching for a “vote capture routine” in Figures 14-15 and paragraphs 300-303 that “uses vote data from each voter to recreate an electronic image of each voter mark on [an] electronic ballot form contained in the vote capture routine.” Specifically, Applicant admits Peterson teaches that voters using voting stations 70 mark paper ballots 34 to generate electronic data representative of their marks on the ballot (in blocks 14-3, 14-7 and 15-6 of Figures 14-15). As the voter marks the ballot 34, the vote capture routine facilitates receipt of the vote data in the form of XY coordinate pairs generated by the electronics at voting station 70 (in blocks 14-6 and 15-7). The received data is compared to values in a lookup table (in block 15-8). When a match exists, a vote is registered for the corresponding ballot choice (in block 15-9) and an electronic image of each voter mark is created on an electronic ballot form and stored (in block 15-10). See, Peterson, paragraphs 300-303 and Figures 14-15.  As such, Peterson provides teaching for creating an electronic ballot form (e.g., an electronic cast vote record) including an “electronic image of each voter mark” that the voter made on the paper ballot 34.   Although Peterson provides teaching for including ballot content information, Peterson does not provide teaching or suggestion for including “election voting system workflow and/or election voting system deployment data” in the electronic ballot form hence Peterson fails to provide teaching or suggestion for a method that generates electronic cast vote records, which include both (1) the ballot content information and (2) the election voting system workflow and/or the election voting system deployment data, as set forth in claim 1.
Additionally, Applicant alleges that the citations relied upon in the Office Action do not provide teaching for “utilizing at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter, audit, report, or analyze the electronic cast vote records...,” since the electronic ballot form (e.g., an electronic cast vote record) described by Peterson does not include the claimed “election voting system workflow and the election voting system deployment data” to begin with hence (c) Peterson fails to utilize at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter, audit, report, or analyze the electronic cast vote records based upon the at least one of the election voting system workflow and the election voting system deployment data.
Examiner fully considers Applicant’s argument and notes Applicant’s admission of Peterson’s discloser, but respectfully disagree because Peterson discloses,
“tracks the activity of each voting station, such as time in use, time idle, number of voters that use a station, and that logs any irregularities or failures during an election.
Ballot configuration routine facilitates creation of each ballot style to be used for a particular election. (Block 2 a-4) There are various outputs of ballot configuration routine. (Block 2 a-8)
Election official designs ballot styles for an election. Titles for each contest and choices within each contest are entered in H-CPU application software 50. (Blocks 2 a-1 and 2 b-4) When all contests and choices are entered, software 50 automatically configures ballot to conform to system requirements (Block 2 b-5) including configuration to permit straight ticket voting.
A paper ballot sample for each different ballot configuration is printed on printer/facsimile 42 at headquarters. (Block 2 b-6) Election official tests each ballot configuration using configured paper ballot sample, H-CPU 41, reader 61 and stylus 62. (FIG. 2) Test simulates actual process voters will use to complete ballots. When official is satisfied that ballots are correct, additional samples are printed to be used at precincts to test their systems.
There are various outputs of vote tally routine of P-CPU application software 80, including election results for precinct 60 for use by report and archiving routine. Data from each voting station 70 within precinct 60 is tallied. (Blocks 14-9 and 14-8) Vote tally routine obtains data from vote capture routine in order to total all votes cast. Accumulated vote data are used to determine which ballot choices have received the most votes for a particular contest. Accumulated vote totals are prepared for final election result reporting. (Blocks 15-12, 15-13 and 15-14)
There are various reports and files generated for reporting and archival purposes. Electronic and paper record of system activity from setup-test through final tally for precinct 60 is generated. Final election result report on paper and electronic format is generated for transmission to headquarters 40.  Archival copies of all reports are stored on electronic storage media.  Report generation and archiving routine uses data generated by the other software routines to record all system activity. (Blocks 14-10 and 14-11)
Vote capture routine generates data recording all activity of each voting station from the time station power is applied until polls close. This data, such as the time each station is in use by voters, the time each station is idle, and the number of voters serviced by each station, are formatted for paper copy reports and storage on electronic storage media. (Block 15-16)
Vote tally data are formatted for reporting on both paper copies and electronic storage media. These reports show final election results for precinct and are forwarded to headquarters election. (Block 15-17)
P-CPU monitor 68 displays four columns. Column 1, left-hand column, shows identification numbers of voting stations 70. Column 2 shows whether voting station 70 is Occupied (O) or Empty (E).
Column 3 shows one of five messages that notify attendant of a particular situation in voting station 70 with regard to reader 61 of voter, and if an action is required. (FIGS. 7, 7a and 7b)
A reader 61 number is sent back to P-CPU 71 via reader control unit 72. P-CPU 71 receives reader number and assigns number as “Voting Station 1” for election. This temporary association will be invalid when voting system is erected for next election. Voting station identification process is performed each time voting system is set-up. For the current election, a designation of Voting Station 1 is used by application software 80 to communicate status of Voting Station 1 to a P-CPU 71 attendant. (Block 11-7)” (In at least Pars 122, 263-265, 302-307, 399-400)
Therefore, in addition to Applicant’s admission of Peterson disclosure, given the broadest reasonable interpretation of the claims Petersen discloses a method of configuring an election voting system, comprising:
providing one or more election devices and a computer system to form, at least in part, the election voting system (Figs. 1-3, 7, 9, 14, 19; Pars. 233-314, 293-303, 324-339, 343-344, 398-408):
providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices to (Figs. 2-3; Pars. 238, 244, 258, 293-294):
obtain voter ballot selections from a plurality of ballots (Figs. 1-3 ; Pars. 249-252, 267-274, 300-304, 469);
collect both (1) ballot content information from the plurality of ballots and (2) election voting system workflow and/or election voting system deployment data (configuration identification) from the one or more election devices (Figs. 1-2b, 4, 7, 11; Pars. 122, 144, 263-266, 274, 297-309, 322-323, 348-349, 382); and
generate electronic cast vote records based upon the voter ballot selections obtained from the plurality of ballots, wherein the electronic cast vote records include both (1) the ballot content information and (2) the election voting system workflow and/or the election voting system deployment data (Figs. 2a-b, 6-7, 11-12a, 13a, 14, 15, 16, 17a-b, 18; Pars. 78-79, 88, 93, 118, 122-123, 233, 245-252, 255, 257, 262, 266-274, 302-309, 322-323, 388, 393, 398, 408, 464-466), and 
wherein the election voting system workflow and/or the election voting system deployment data includes: (1) workflow or deployment data regarding the one or more election devices, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the electronic cast vote records (Figs. 4, 7, 11; Pars. 322, 348, 398-408, 453-456, 376-383); and 
providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system to (Figs. 2-3; Pars. 238, 244, 258, 293-294):
utilize the electronic cast vote records as part of tabulation of an election result (Pars. 233, 243-249, 469); and
utilize at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter, audit, report, or analyze the electronic cast vote records, based upon the at least one of the election voting system workflow and the election voting system deployment data (Figs. 6-7, 11, 13a, 14, 17b, 18; Pars. 88, 274, 298, 322-323, 348-349, 363, 376-383, 398-402, 408, 441-442, 444-449).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11-12 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-7, 11-12 and 17-19 directed to a method (process).  Therefore, these claims fall within the four statutory categories of invention.
The claims recite voting/surveying, which is an abstract idea.  Specifically, the claims recite “obtain voter ballot selections from a plurality of ballots; collect both (1) ballot content information from the plurality of ballots and (2) election workflow and/or election voting deployment data from the one or more election; and generate cast vote records based upon the voter ballot selections obtained from the plurality of ballots, wherein the cast vote records include both (1) the ballot content information and (2) the election voting workflow and/or the election voting deployment data, and wherein the election voting workflow and/or the election voting deployment data includes: (1) workflow or deployment data regarding the one or more election, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the cast vote records; and utilize the cast vote records as part of tabulation of an election result; and utilize at least one of the election voting workflow and the election voting deployment data included within the cast vote records to filter, audit, report, or analyze the cast vote records, based upon the at least one of the election voting workflow and the election voting deployment data,” which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationship (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims of the instant application as a whole and in order of combinations are directed to obtaining voter ballot selections from ballots with election associated data to generate a record of the vote’s selection and the election associated data for tabulation and use the election associated data in the record for filter, audit, report or analysis as done in surveying/voting.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject providing one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices”, “voting system”, “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system” merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment.  Specifically, the “providing one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices”, “voting system”, “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system” perform the steps or functions of “obtain voter ballot selections from a plurality of ballots; collect both (1) ballot content information from the plurality of ballots and (2) election workflow and/or election voting deployment data from the one or more election; and generate cast vote records based upon the voter ballot selections obtained from the plurality of ballots, wherein the cast vote records include both (1) the ballot content information and (2) the election voting workflow and/or the election voting deployment data, and wherein the election voting workflow and/or the election voting deployment data includes: (1) workflow or deployment data regarding the one or more election, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the cast vote records; and utilize the cast vote records as part of tabulation of an election result; and utilize at least one of the election voting workflow and the election voting deployment data included within the cast vote records to filter, audit, report, or analyze the cast vote records, based upon the at least one of the election voting workflow and the election voting deployment data.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, providing one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices”, “voting system”, “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of voting/surveying.  As discussed above, taking the claim elements separately, the “providing one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices”, “voting system”, “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system” perform the steps or functions of “obtain voter ballot selections from a plurality of ballots; collect both (1) ballot content information from the plurality of ballots and (2) election workflow and/or election voting deployment data from the one or more election; and generate cast vote records based upon the voter ballot selections obtained from the plurality of ballots, wherein the cast vote records include both (1) the ballot content information and (2) the election voting workflow and/or the election voting deployment data, and wherein the election voting workflow and/or the election voting deployment data includes: (1) workflow or deployment data regarding the one or more election, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the cast vote records; and utilize the cast vote records as part of tabulation of an election result; and utilize at least one of the election voting workflow and the election voting deployment data included within the cast vote records to filter, audit, report, or analyze the cast vote records, based upon the at least one of the election voting workflow and the election voting deployment data.”  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of voting/surveying.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7, 11-12 and 17-19 further describe the abstract idea of voting/surveying.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-12 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the one or more election devices to collect both (1) ballot content information from the plurality of ballots and (2) election voting system workflow and/or election voting system deployment data from the one or more election devices.”  However, the Applicant’s Specification does not describe how the one or more election devices collect both (1) ballot content information from the plurality of ballots and (2) election voting system workflow and/or election voting system deployment data from the one or more election devices.  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function. (See MPEP 2161.01 (I)).
Claims 2-7, 11-12 and 17-19 are all rejected as each depend on claim 1.
Claim 17 recites “wherein the one or more election devices comprises at least one direct recording electronic (DRE) device, and wherein when executed by the at least one DRE device, the first set of program instructions cause the at least one DRE device to obtain the voter ballot selections from DRE ballots.”  Although the Applicant’s Specification discloses,
“…Thus, the electronic cast vote record created from a DRE ballot includes not only ballot content information but also workflow and/or deployment variable data. The DRE electronic cast vote records may then be used for official vote tabulations, a process typically performed at a central elections office location.
However the Applicant’s Specification do not disclose the claim language.  That is, the Specification do not disclose DRE device to obtain the voter ballot selections from DRE ballots.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “utilize at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter, audit, report, or analyze the electronic cast vote records, based upon the at least one of the election voting system workflow and the election voting system deployment data.”  The claim is unclear to one of ordinary skill because it is unclear if the claim limitation requires the same data twice (at least one of the election voting system workflow and the election voting system deployment data… based upon the at least one of the election voting system workflow and the election voting system deployment data) to filter, audit, report, or analyze the electronic cast vote records in the computer system or once.  Therefore, the scope of the claims unclear.  (See In re Zletz
Claims 2-7, 11-12 and 17-19 are all rejected as each depend on claim 1.
Claim 17 is also rejected based on the same rational as none of the preceding claim limitation provide voter ballot selections to DRE ballots for the DRE device to obtain the voter ballot selections from DRE ballots.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-12 and 17-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Petersen et al. (US 2004/0169077).
With respect to claim 1, Petersen discloses a method of configuring an election voting system, comprising:
providing one or more election devices and a computer system to form, at least in part, the election voting system (Figs. 1-3, 7, 9, 14, 19; Pars. 233-314, 293-303, 324-339, 343-344, 398-408):
providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices to (Figs. 2-3; Pars. 238, 244, 258, 293-294):
obtain voter ballot selections from a plurality of ballots (Figs. 1-3 ; Pars. 249-252, 267-274, 300-304, 469);
collect both (1) ballot content information from the plurality of ballots and (2) election voting system workflow and/or election voting system deployment data from the one or more election devices (Figs. 1-2b, 4, 7, 11; Pars. 122, 144, 263-266, 274, 297-309, 322-323, 348-349, 382); and
generate electronic cast vote records based upon the voter ballot selections obtained from the plurality of ballots, wherein the electronic cast vote records include both (1) the ballot content information and (2) the election voting system workflow and/or the election voting system deployment data (Figs. 2a-b, 6-7, 11-12a, 13a, 14, 15, 16, 17a-b, 18; Pars. 78-79, 88, 93, 118, 122-123, 233, 245-252, 255, 257, 262, 266-274, 302-309, 322-323, 388, 393, 398, 408, 464-466), and 
wherein the election voting system workflow and/or the election voting system deployment data includes: (1) workflow or deployment data regarding the one or more election devices, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the electronic cast vote records (reader ID/voting station number)  (Figs. 4, 7, 11; Pars. 322, 348, 398-408, 453-456, 376-383); and 
providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system to (Figs. 2-3; Pars. 238, 244, 258, 293-294):
utilize the electronic cast vote records as part of tabulation of an election result (Pars. 233, 243-249, 469); and
utilize at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter, 
With respect to claim 2, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein when executed by the one or more election devices, the first set of program instructions cause the one or more election devices to obtain the voter ballot selections from paper ballots. (Abstract, Figs. 2b, 5, 6, 8-9, 12a-b, 13a, 79, 328, 410-424, 447, 453-456, 460-466, 469-470).
With respect to claim 3, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 2, wherein when executed by the one or more election devices, the first set of program instructions cause the one or more election devices to generate an electronic cast vote record that includes: (1) an electronic image of a paper ballot that has indicia of a voter’s ballot selections and (2) the election voting system workflow and/or the election voting system deployment data (Figs. 6, 15-16; Pars. 88, 122, 252, 266, 302, 307-308, 376, 382-383, 393, 408, 464, 466).
With respect to claim 4, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 3, wherein when executed by the computer system, the second set of program instructions cause the computer system to filter, audit, report, or analyze the electronic cast vote records based upon the at least one of the election voting system workflow and the election voting system deployment data and an electronic image of a completed paper ballot. (Figs. 6, 13a, 14, 17b, 18; Pars. 88, 233, 243-249, 322, 348, 363, 441-442, 444-449, 469).
With respect to claim 5, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein the election voting system workflow and/or the election voting system deployment data includes at least one of:
scanner number, scanner identification information, scanning batch number (Fig. 11; Pars. 381-383), 
voting device type, 
voting device number or device identification information (Fig. 11; Pars. 381-383), 
memory device type, 
memory device number (Pars. 376) or 
device identification information (Fig. 11; Pars. 381-383), 
software name or version, 
firmware version, 
batch transmission identifier, 
cast vote record transmission time or date (Figs. 5; Pars. 307-308, 363, 373, 387, 408-409, 459), 
cast vote record transmission session identifiers (Figs. 5; Pars. 307-308, 363, 373, 387, 408-409, 459), 
other device numbers (Fig. 11; Pars. 376-383) or 
other device identifiers (Fig. 11; Pars. 376-383).
With respect to claim 6, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 5, wherein when executed by the one or more election devices, the first set of program instructions cause the one or more election devices 
With respect to claim 7, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein when executed by the computer system, the second set of program instructions cause the computer system to verify tabulated vote totals based on electronic cast vote records that are filtered by the at least one of the election voting system workflow and the election voting system deployment data (Figs. 4, 6-7, 12, 13a-b, 14, 17b, 18; Pars. 88, 94, 112, 302, 304, 307-308, 322, 345-354, 360-398, 405, 408-409, 435-449, 453-456, 459).
With respect to claim 11, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein when executed by the computer system, the second set of program instructions cause the computer system to utilize the election voting system workflow and/or the election voting system deployment data to filter, audit or analyze the electronic cast vote records. (Figs. 4, 6, 12, 13a-b, 14, 17b, 18; Pars. 88, 307-308, 322, 345-354, 360-397, 373, 381-383, 387, 408-409, 435-449, 453-456, 459).
With respect to claim 12, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein when executed by the computer system, the second set of program instructions cause the computer system to utilize the election voting system workflow and/or the election voting system deployment data to verify an election tabulated vote result. (Figs. 4, 6, 12, 13a-b, 14, 17b, 18; Pars. 88, 307-308, 322, 345-354, 360-397, 373, 381-383, 387, 408-409, 435-449, 453-456, 459).
With respect to claim 17, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein the one or more election devices 
With respect to claim 18, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein the computer system is configured to receive the electronic cast vote records via a memory device that is transportable between the one or more election devices and the computer system. (Pars. 87, 107, 430, 433, 470).
With respect to claim 19, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein the computer system is configured to receive the electronic cast vote record via a wired or wireless connection between the one or more election devices and the computer system (Figs. 2-3; Pars. 256, 275-290, 312, 339-343).

Conclusion
PGPub Gross (US 2012/0179557): Gross discloses recording device identifications data of voters and filter to validate vote tallies (Figs. 1-2; Pars. 27-47).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/WODAJO GETACHEW/Examiner, Art Unit 3685    

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685